Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 1 of 150 PageID# 3330




              Exhibit 35
      License Usage Spreadsheet
            REDACTED
  Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 2 of 150 PageID# 3331


LicenseUsage




                                                                          V_Llcen�sage_Cllmura00000.58
                                                                                       Plaintiff
                                                                             Richard Lomb,.rdo. 179622
                                                                                  05/04/2020(AAS)
                Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 3 of 150 PageID# 3332




                -
Usage Stats as of 10/4/2019



  Name first        Name last                  Email    Last Login            logins        Time
                                                                                           Online
                                                                                            frnin\
                                                               10/2/2019               2       31
                                                            Total Logins,:             2



  Name First        Name la.st                 Email    Last Login            Logins        Time
                                                                                           Online
                                                                                            lminl
Chmura          Test                                           g12112019           41         560




-
                                                            Total Logins:          41

Example License Creation


Test




  Name First        Name la.st                 Email    Last Login            Logins        Time
                                                                                           Online
                                                                                            /min\
                                                                                   13           3
                                                            Total Logicns.:        13



  t�ame First       Name la-st                 Email    Last Login            Logins        Jime
                                                                                           Online
                                                                                            lminl
                                                              8122/2019                7       19
                                                            Tobi Logr/ls:



  Name First        Name Last                  Email    Last Login            Logins        Time
                                                                                           Online
                                                                                            /min\




- -
Wesley           M;ct,Hl         wes1eym162@gm3Jl.com         9/2012019                3       32
                                                            Total Logins.:             3



  Name first        Name La.st                 Em.aii   Last Login            Logins        Time
                                                                                           Online
                                                                                            /min\
                                                               10/312019        1.904      74.580
                                                            TotaJ Logins.:       1904



                                                                                                     Page 1 of9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 4 of 150 PageID# 3333




Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019            3       31
   r                                               10/1/2019        23         728
                                                    9/5/2019            1        4
                                                                        0
                                                                        0
                                                Total Logins        27



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019       228       5,144
                                                   10/3/2019       188       3,747
                                                   9/30/2019       125       2,773
                                                   9/26/2019            4       28
                                                Total Logins       545



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/30/2019            1        6
                                                                        0
                                                Total Logins            1



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019       414       5,961
                                                   9/27/2019            5       33
                                                   9/19/2019        11          70
                                                   9/16/2019        12         215
                                                   9/12/2019            6       26
                                                    9/6/2019        34         373
                                                    9/5/2019        37         883



                                                                                     Page 2 of 9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 5 of 150 PageID# 3334




                                                    6/5/2019            1        4
                                                   5/31/2019            1       65
                                                   5/30/2019            1        7
                                                   5/22/2019            1       13
                                                   5/21/2019            1       12
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                                        0
                                                Total Logins       524



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019        44       1,755
                                                   8/29/2019            5      133
                                                                        0
                                                Total Logins        49



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019       168       1,854
                                                   10/1/2019        20       1,211
                                                   9/26/2019       114       1,421
                                                Total Logins       302




                                                                                     Page 2 of 9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 6 of 150 PageID# 3335




Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019        84       2,720

                                                   10/2/2019        13         151
                                                   9/17/2019        47       1,864
                                                   7/26/2019            9      143
                                                   5/13/2019            2        4
                                                   4/12/2019            2       10
                                                                        0
                                                Total Logins       157



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/29/2019        11         547
                                                   9/24/2019        21         424
                                                Total Logins        32



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/20/2019       160       1,288
                                                Total Logins       160



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019       297       9,554
                                                   10/1/2019       138       1,783
                                                   9/17/2019        72         444
                                g                  5/23/2019        13          64
                                                Total Logins       520



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)


                                                                                     Page 2 of 9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 7 of 150 PageID# 3336




                                                   9/30/2019        93       1,957
                                                    4/9/2019            3       86

                                                Total Logins        96



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/24/2019        70       1,891
                                                   7/28/2019        37         629
                                                   4/29/2018            2       17
                                                                        0
                                                Total Logins       109



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019       165       2,068
                                                Total Logins       165



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019       255       5,899
                                                   4/24/2019        14         164
                                                   7/16/2018        12         100
                                                  10/17/2017            1        1
                                                Total Logins       282



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019     1,631      27,726
                                                  10/29/2018            1        0
                                                                        0
                                                                        0
                                                Total Logins      1632




                                                                                     Page 2 of 9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 8 of 150 PageID# 3337




Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/13/2019        49         938
                                                Total Logins        49



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/18/2019       209       7,906
                                                   1/12/2017        15          54
                                                  10/17/2016        24         666
                                     m             12/9/2015            5       45
                                                Total Logins       253



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019       343       7,419
                                                Total Logins       343



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/19/2019        11         158
                                                   5/10/2017        20         314
                                                                        0
                                                Total Logins        31



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019       195       4,566
                                                   12/6/2017        13          95
                                                    7/5/2017        27         385
                                                   1/19/2017            3       10


                                                                                     Page 2 of 9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 9 of 150 PageID# 3338




                                                Total Logins       238



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   9/12/2019        62         605
                                                Total Logins        62



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/3/2019            7      277
                                                   10/3/2019            4       44
                                                   10/3/2019        71       2,735
 g                                                                      0
                                                Total Logins        82



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019        29       1,141
                                                   9/18/2019        76       2,089
                                                   11/8/2018            5       65
                                                    3/1/2018            1        2




               me Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   7/17/2019        15         161
                                                Total Logins        15



Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             (min)
                                                   10/2/2019     1,094      13,467
                                                   10/1/2019       242       4,178


                                                                                     Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 10 of 150 PageID# 3339




                                                                       0
                                               Total Logins      1336



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        36         541
                                                  9/12/2019        12          72
                                                  9/11/2019            4      110
                                                 11/13/2018            1        4
                                               Total Logins        53



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019        31         290
                                               Total Logins        31



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       176       1,285
                                                  9/17/2019       511      13,128
                                                   9/4/2019            3      136
                                                  3/21/2019        12         212
                                               Total Logins       702



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                 12/20/2018            2        8
                                               Total Logins            2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/19/2019        17         385


                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 11 of 150 PageID# 3340




                                                                       0
                                               Total Logins        17



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/3/2019            2      114
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins            2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/19/2019        24         283
                                                  8/20/2019        10         217
                                                  8/14/2019        32         205
                                                   7/1/2019            7      104
                                               Total Logins        73



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   5/8/2019            2        5
                                                 12/11/2017            9    1,256
                                               Total Logins        11



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        20         632
                                                  9/20/2019        28       1,219
                                                  9/16/2019            6       82
                                               Total Logins        54




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 12 of 150 PageID# 3341




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/20/2019       252       6,635
                                                  9/17/2019            2        2
                                                 12/19/2016        22         452
                                                  8/10/2016            4      398
                                                                       0
                                               Total Logins       280



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019       203       5,475
                                                  10/9/2018        17         482
                                                  3/15/2018        43       1,694
                                                  10/5/2017            2       36
                                               Total Logins       265



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        10         170
                                                   7/8/2019        20          97
                                                  1/22/2019        13         279
                                                  1/14/2019            3       55
                                               Total Logins        46



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019            3      117
                                                  9/24/2019            3       56
                                                  9/11/2019            2       31
                                                  4/28/2017            1        2
                                               Total Logins            9




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 13 of 150 PageID# 3342




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  5/17/2017            2       16
                                               Total Logins            2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  3/18/2019       100         988
                                               Total Logins       100



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019       126       2,150
                                                  8/10/2018            7       89
                                                  3/22/2017            1       48
                                                                       0
                                               Total Logins       134



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/6/2019        24         180

                                                   9/3/2019       165       2,821
                                               Total Logins       189



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            6       76
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins            6




                                                                                    Page 2 of 9
           Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 14 of 150 PageID# 3343




■
       -
  Name First



               --  Name Last    Email            Last Login


                                                       10/3/2019

                                                     Total Logins
                                                                     Logins


                                                                          83
                                                                           0
                                                                          83
                                                                                   Time
                                                                                  Online
                                                                                   /mini
                                                                                    1,550




--               -
  Name First       Name Last    Email            Last Login          Logins        Time




               --
                                                                                  Online




--
                                                                                   /mini
                                                        10/1/2019          4          141
                                                        9/30/2019         48          449




               -•
■              ■
                                                        9128/2019         26          339
                                                        9/26/2019          6          341




 --
                                                        9/1412019          5          101
                                                        7/30/2019          6           34
                                                        7/26/2019         37        1,350




               -■-
                                                         7/8/2019          9           73
                                            _
                                            . _ _
                                                _ ,:;J],•,�t '            21          578
                                            I          <C;:,:;_-.,        17          109




  --
■
                                                                          43        1,108


■
                                                                           3          107




   --•           ---
                                                                          29          543
                                                                          28          549
               -y                                                         11          325
                                                                          13          437




     -•
                                            _   _ f.'!;_�;si_
                                            · _ _
                                                                           2           50




                   -
                                                                           7          128
                                                                           2            1
                                                                           7           70
                                                                                        0




      --           --
                                                                              1
               ■                                                              5
                                                                              1
                                                                                      17
                                                                                       0
                                                                              3       10

                                                                              2       14
                                                                              3       42
                                                                              0
                                                                              0

                                                                                            Page 2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 15 of 150 PageID# 3344




                                                                       0
                                               Total Logins       340



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/23/2019        68       1,518
                                                                       0

                                               Total Logins        68



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/24/2019        21         260
                                                  9/10/2019        76       1,231
                                                 11/29/2018            2       23
                                                                       0
                                               Total Logins        99

                                    ty
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            5      230
                                                   9/6/2019            3      106
                                                   9/4/2019            4       32
                                                                       0
                                               Total Logins        12



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019       104       1,339
                                                  12/1/2017            2        5
l                                                 11/9/2017            4        8
                                               Total Logins       110




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 16 of 150 PageID# 3345




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/5/2019        56       2,001
                                                                       0
                                               Total Logins        56



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/24/2019       224       5,490
                                                  9/23/2019       134       4,754
                                               Total Logins       358



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        68       1,270
                                                  6/28/2019            3        7
                                                  8/17/2015        20         823
                                               Total Logins        91



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       292       5,726
                                                  12/6/2018        21         502
                                                  5/16/2017        61       1,455
                                                  2/28/2017            5       62
                                               Total Logins       379


                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 17 of 150 PageID# 3346




               -
Name First    Name Last     Email          Last Login         Logins        Time
                                                                           Online

■                                                 9/18/2019
                                                  9/16/2019
                                                                  104
                                                                  323
                                                                            lminl
                                                                               920
                                                                             6,623
                                                                   21          647
                                                                    0




             ---
                                               Total Logins       448




-
Name First    Name Last     Email          Last Login         Logins        Time
                                                                           Online
                                                                            lminl

■
                                                  9/29/2019       117        1,887
                                                  9/19/2019        18          173
                                                   9/4/2019         6          234




--
                                               Total Logins       141




               --
Name First    Name Last     Email          Last Login         Logins         Time
                                                                           Online
                                                                             /mini
                                                  10/1/2019       645       16,394
                                                  10/1/2019       141         1,092
                                                                   12           278
                                                                       0




             ---
                                               Total Logins       798




-
Name First    Name Last     Email          Last Login         Logins        Time
                                                                           Online
                                                                            lminl
                                                  9/23/2019        89        1,807
                                                                    0
                                                                    0
                                                                   89




                                                                                      Page2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 18 of 150 PageID# 3347




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            3       15
                                                  9/23/2019            2      136
                                                  9/23/2019            1        2
                                               Total Logins            6



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       857      10,875
                                                  10/1/2019       247       9,831
                                                  7/30/2019       143       1,687
                                                  2/26/2018       140      14,968
                                               Total Logins      1387



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       624       5,130
                                                  8/12/2019       151       3,050
                                               Total Logins       775



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       156       3,442
                                                   7/8/2019        35         471
                                                  6/24/2019        14         248
                                                                       0
                                               Total Logins       205



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/10/2019        74       2,252
                                                  2/27/2019            1       44


                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 19 of 150 PageID# 3348




                                                 11/14/2018            6      243
                                                   8/6/2018            1       16

                                               Total Logins        82



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        18         479
                                                  9/27/2019        34       1,305
                                                  9/12/2019            2       24
                                                  8/27/2019        18         678
                                               Total Logins        72



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/17/2019       283       3,759
                                                  7/10/2019        12          46
                                                                       0
                                               Total Logins       295



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/18/2019        16         616
                                                   9/9/2019            4      113
                                                   9/5/2019        47         658
                                                 10/25/2018        12         193
                                                   5/4/2017            3       19
                                               Total Logins        82



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/18/2019       148       2,859
                                                  9/10/2019        42       1,777
                                                  8/23/2019        29       1,107


                                                                                    Page 2 of 9
          Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 20 of 150 PageID# 3349




                                                                       6         159




     -■
                                                  Total Logins       225




                --
  Name First       Name Last   Email          Last Login         Logins         Time
                                                                              Online

               ■

      -
                                                                               /mini
                                                     10/2/2019       443       10,999
                                                     10/1/2019       355       12,371

                                                    10/1/2019        110       1,475

                                                     8/13/2019       195       6,452




   ---         ---
                                                  Total Logins      1103



  Name First       Name Last   Email          Last Login         Logins        Time
                                                                              Online
                                                                               /mini
                                                     8119/2019            3       53
                                                     7/15/2019            3       11
                                                                          2       24




--■
                                                  Total Logins            8



  Name First


               -   Name Last   Email          Last Login


                                                    10/2/2019
                                                                 Logins


                                                                          2
                                                                          0
                                                                          0
                                                                          0
                                                                               Time
                                                                              Online
                                                                               /mini
                                                                                  12




               --
                                                                          2




  --
  Name First       Name Last   Email          Last Login         Logins        Time
                                                                              Online
                                                                               /mini
                                                                      33         586

                                                                       0
                                                  Total Logins        33

                                                                                        Page 2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 21 of 150 PageID# 3350




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        76       1,615
                                                   8/9/2019            6      100
                                                  7/15/2019            2       36
                                                  6/25/2019            1       42
                                               Total Logins        85



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019     2,672      26,455



                                                                       0
                                               Total Logins      2672



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        13         204

                                                  10/3/2019            9       98

                                                  10/2/2019       172       3,067

                                                  8/13/2019       221       6,758

                                               Total Logins       415



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        25         745
                                                  7/16/2019        22         353
                                                   7/8/2019            6       98
                                                                       0


                                                                                    Page 2 of 9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 22 of 150 PageID# 3351




 ---
                                                Total Logins        53




              ---
 Name First    Name Last     Email          Last Login         Logins     Time
                                                                         Online
                                                                          Jminl
                                                  10/3/2019         19      135
                                                  9/17/2019         43     1,437
                                                   819/2019          6        58
                                                                             177




 -
 Name First



              -Name Last     Email          Last Login


                                                  9/19/2019
                                                               Logins


                                                                   372
                                                                          Time
                                                                         Online
                                                                          /min)
                                                                           8,058




--            --
                                                Total Logins       372



 Name First    Name Last     Email          Last Login         Logins      Time




--
                                                                         Online




               --
                                                                          /mini
                                                  10/3/2019        519    10,390
                                                  10/3/2019        582   14,272
                                                  10/3/2019        344    7,989
                                                  10/3/2019        602   12,977
                                                  10/3/2019        178    3,173
                                                  10/3/2019,       624   12,484
                                                  10/2/2019        591   14,498
                                                  9/30/2019        294    6,472
                                                Total Logins      3734




--
 -
 Name First    Name Last     Email          Last Login         Logins     Time




              rr
                                                                         Online
                                                                          /mini
                                                  9/30/2019          3        9
                                                  9/13/2019         19      786
                                                                     2       77
                                                                     0



                                                                                     Page 2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 23 of 150 PageID# 3352




                                               Total Logins        24



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        12         298
                                                  9/19/2019       162       4,474
                                                  9/11/2019        31         256
                                                  7/24/2019        17         361
                                               Total Logins       222



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        25         694
                                                  10/2/2019        11         271
                                                  8/15/2019            3       22
                                                  7/23/2019            1        2
                                                  7/22/2019            1        5
                                                                       0
                                                                       0
                                               Total Logins        41



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/18/2019        72       1,480

                                               Total Logins        72



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/12/2019        41         596
                                                  9/11/2019        21         621
                                                                       0
                                               Total Logins        62




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 24 of 150 PageID# 3353




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/24/2019        29         398
                                                  9/20/2019        24         216
                                                  5/30/2019        13         223
                                                                       0
                                               Total Logins        66



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       365       6,803
                                                  9/13/2019        53         849
                                                   8/1/2019            7      124
                                                   6/7/2019            5       57
                                               Total Logins       430



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  6/19/2019        34         559
                                                  5/14/2019        16         228
                                                   2/5/2019        10         358
                                                 11/13/2017            8       66
                                               Total Logins        68



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        98       2,747
                                                  9/30/2019       146       4,594
                                                   9/4/2019        41       1,155
                                               Total Logins       285




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 25 of 150 PageID# 3354




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            /min)
                                                  9/20/2019        26         552
                                                                   32         431
                                               Totaf Logins        58


Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online




i. L
                                                                            /mini




-
                                                   91912019                    15
                                                                   15         363
                                                                    0
                                                                    0
                                               Total Logins        21



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online




I. �
                                                                            /mini




-
                                                  9/25/2019       340        4,881
                                                  9/19/2019        36          338
                                                                       1        12
                                                                    0
                                               Total Logins       377


Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            Im
                                                                              ■
                                                                              ■
                                                  8/16/2019        29       1,099
                                                                                5




- -
                                               Total Logins        61


Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            /mini
                                                  9/17/2019       134        1,699


                                                                                     Page 2of9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 26 of 150 PageID# 3355




              ii
                                                                        3       15
                                                                    20         325
                                                                    14         491
                                                                        1       24




--            ---
                                                Total Logins       172



 Name First     Name Last    Email          Last Login         Logins        Time
                                                                            Online
                                                                             /mini
                                                  10/3/2019        571      14,813
                                                  10/2/2019        147       4,173
                                                  10/1/2019         31         552
                                                  9/19/2019        108       1,500
                                                Total Logins       857




              r
 Name First     Name Last    Email          Last Login         Logins        Time
                                                                            Online
                                                                             /min.I
                                                   9/23/2019        55        1,347
                                                                     8          136
                                                                     0




----          ----
                                                Total Logins        63



 Name First     Name Last    Email          Last Login         Logins        Time
                                                                            Online
                                                                             /mini
                                                  10/2/2019        471       5,574
                                                  10/1/2019        130       1,212
                                                  9/23/2019         18         392
                                                                    26         169
                                                Total Logins       645




  -              --
 Name First     Name Last    Email          Last Login         Logins        Time
                                                                            Online
                                                                             /mini
                                                    9/3/2019            4       51
                                                   8/15/2019            4       30



                                                                                      Page 2of9
        Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 27 of 150 PageID# 3356




r     ..                                                7/30/2019                 10
                                                                                   0
                                                                                          104




-- ----
                                                     Total Logins                 18



 Name First    Name Last     Email              Last Login                   Logins     Time
                                                                                       Online
                                                                                        Jminl
                                            ,----:._-;
                                                  9/19/2019
                                                      s��.-�<-­
                                                                                 236
                                                                                  23
                                                                                         4,643
                                                                                           721
                                                       ;�·;:, :�•�;:,'....         1        2.5
                                                                                   2        53
                                                     Total Logins                262



 Name First    Name Last     Email              Last Login                   Logins     Time




■
                                                                                       Online
                                                                                        /mini
                                                       10/3/2019                  72     1,306
                                                                                   0




--              --
                                                                                  72



 Name First    Name Last     Email              Last Login                   Logins     Time
                                                                                       Online
                                                                                        /mini
                                                       9/18/2019                  16       299
                                                       8/15/2019                   4        47
                                                                                   0
                                                     Total Logins                 20




 ---          •--                                      -
 Name First    Name Last     Email              Last Login                   Logins     Time
                                                                                       Online

■                                       V
                                                       10/1/2019
                                                       9/2612019
                                                                                  18
                                                                                  24
                                                                                        /mini
                                                                                          301
                                                                                          384

                                                                                 I        ■
                                                        8/22/2019                 16       123




                                                                                                  Page 2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 28 of 150 PageID# 3357




                                                   7/3/2019        14         287

                                               Total Logins        92



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/19/2019        38         790
                                                  9/18/2019        13         289
                                                  8/15/2019            5       83
                                                  2/25/2019        25         329
                                                  11/1/2018            1        2
                                                                       0
                                               Total Logins        82



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/22/2019        18         335
                                                  2/27/2019            9      164
                                                  1/24/2019            1      166
                                                  7/25/2018            2       12
                                               Total Logins        30



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            3       26
                                                  10/2/2019        42         623
                                                  9/30/2019            2       10
                                                  9/20/2019        89       1,984
                                                  9/17/2019        27         518
                                               Total Logins       163



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)



                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 29 of 150 PageID# 3358




--- --                                  -- "
  -
                                                   7/18/2019        14         491

                                                                        3       34
                                        I                 I



                         ■
                                        -------
                                                   ����-�:          15         146

                                                                    17         485

                                                Total Logins        49



Name First


■            -
             Name Last       Email          Last Login


                                                   9/18/2019
                                                               Logins


                                                                   335
                                                                   335
                                                                             Time
                                                                            Online
                                                                             /mini
                                                                              2,839




Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             /mini
                                                  7/31/2019         10          59
                                                Total Logins        10




=
Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             /mini
                                                  10/3/2019         28         283
                                                  10/2/2019         11         145
                                                  10/1/2019         13         481




-- -
                                                Total Logins        52




 - -
Name First   Name Last       Email          Last Login         Logins        Time
                                                                            Online
                                                                             /mini
                                                  10/3/2019         16         151
                                                  9/19/2019          7         219
                                                  9/17/2019         15         294
                                                  8/26/2019          1          42
                                                Total Logins        39




                                                                                      Page 2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 30 of 150 PageID# 3359




--
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            /mini
                                                 9126/2019         42        1,370
                                                 9123/2019        120       2,452
                                                 7/19/2019                     12
                                               Total Logins       163




r
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            /mini
                                                                       2       26
                                                                       0
                                                                       0
                                                                       0




- -
                                                                       2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            /mini
                                                 10/312019        118       2,789
                                                 9/3012019         35         801
                                                 912512019         17         233
                                                                    6         143




             :
                                                                            Time




I
                                                                           Online
                                                                            /mini
                                                 9/1612019        306       7,563
                                                 7129/2019         15         235
                                                                   18         701
                                                                    1          13
                                               Total Logins       340




                                                                                     Page 2of9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 31 of 150 PageID# 3360




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        24       1,023
                                                  10/1/2019       269       7,952
                                                  6/26/2019        27         314
                                               Total Logins       320



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        78       1,901
                                                  8/16/2019        24         404
                                                  6/26/2019        71       1,581
                                                 10/16/2018            5       85
                                               Total Logins       178



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       269       4,380
                                                  9/30/2019       505      16,158
                                                  6/25/2019       104       2,141
                                                                       0
                                               Total Logins       878



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019       144       7,485
                                                   1/2/2019            7       58
                                               Total Logins       151



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        23         476
                                                  9/16/2019        44         979


                                                                                    Page 2 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 32 of 150 PageID# 3361
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 33 of 150 PageID# 3362
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 34 of 150 PageID# 3363
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 35 of 150 PageID# 3364
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 36 of 150 PageID# 3365




                                                  10/3/2019        13         345
                                                  10/1/2019        13         162
                                                  9/30/2019        78         818
                                                                       0
                                               Total Logins       104



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       160       2,971
                                                  9/27/2019        22         353
                                                   3/6/2019            8      104
                                                  8/17/2018            1       23
                                               Total Logins       191



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        55         991
                                                  9/27/2019        67       1,978
                                                  9/26/2019        45       1,052
                                                  3/18/2019            1       29

                                               Total Logins       168



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        60       1,796
                                                  10/2/2019       103       1,811
                                                   4/3/2019            3      143
                                               Total Logins       166



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        85       1,220
                                                  10/2/2019       273       6,859


                                                                                    Page 2 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 37 of 150 PageID# 3366
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 38 of 150 PageID# 3367




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       145       3,465
                                                  10/1/2019       234       5,441
                                                  9/25/2019       255       4,733
                                                  8/21/2019       166       2,638
                                               Total Logins       800



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        63       1,578
                                                                       0
                                               Total Logins        63



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019        42         947
                                                  9/27/2019        14         519
                                                  9/23/2019            1        2
                                                  3/13/2019            1        1
                                               Total Logins        58



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/28/2019       114       3,177
                                                 12/21/2017            3       46
                                                                       0
                                                                       0
                                               Total Logins       117




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 39 of 150 PageID# 3368




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        56       1,577
                                                   6/5/2019        31         802
                                                                       0
                                                                       0
                                               Total Logins        87



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  4/10/2019        22         582
                                                  2/28/2019        36         600
                                                  5/26/2018            7      248
                                               Total Logins        65



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       195       3,636
                                                  9/23/2019            9      133
                                                   3/8/2018        10         500
                                               Total Logins       214



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/18/2019       201       2,143
                                               Total Logins       201



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       129         781
                                                  9/12/2019            1        4
                                                  7/22/2019        10         120
                                                  1/14/2019            2       12


                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 40 of 150 PageID# 3369




                                               Total Logins       142



Name First   Name Last         Email       Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        19         427
                                                  9/13/2019            1       39
                                                   8/1/2019        44       1,360
                                                                       0
                                               Total Logins        64

                         sas
Name First   Name Last         Email       Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/19/2019       293       6,735
                                                  2/22/2019            4       52
                                                 10/23/2018            2       32
                                                                       0
                                               Total Logins       299



Name First   Name Last         Email       Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       149       3,437
                                                  9/30/2019       217       4,547
                                                  9/30/2019            2       22
                                                  9/30/2019       108       3,858
                                               Total Logins       476



Name First   Name Last         Email       Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/14/2019            9      110
                                                 12/20/2018            1       40
                                                 12/18/2018            2        2
                                               Total Logins        12




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 41 of 150 PageID# 3370




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   7/9/2019        12         220
                                                  5/13/2019            2       35
                                                  4/30/2019            1       13
                                               Total Logins        15



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019            5      335
                                                  9/24/2019            1       45
                                               Total Logins            6

                           ment
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/30/2019        14         333
                                                 12/19/2018            1        2
                                                                       0
                                               Total Logins        15



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  4/24/2019            6       23
                                                 10/28/2018        19         572
                                                                       0
                                                                       0
                                               Total Logins        25



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                 11/13/2018       287      10,779
                                                  4/11/2018       234       7,267
                                               Total Logins       521


                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 42 of 150 PageID# 3371




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/23/2019        20         443
                                                  9/11/2019            5       46
                                                  9/11/2019        23         396
                                                                       0
                                               Total Logins        48



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/19/2019        58         768
                                                  3/26/2018            3        3
                                                                       0
                                                                       0
                                               Total Logins        61



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/19/2019        59       1,571
                                                  4/18/2019        15         206
                                                                       0
                                               Total Logins        74



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       152       3,930
                                                  7/10/2019        96          42
                                               Total Logins       248



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)

                                                                                    Page 2 of 9
         Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 43 of 150 PageID# 3372




Josh           Lewis          jlewis@viaalliance.org           9/12/2019        35       1,081
                                                            Total Logins        35



  Name First      Name Last                     Email   Last Login         Logins        Time
                                                                                        Online
                                                                                         (min)
                                                               10/3/2019        11         329
                                                                                    0
                                                                                    0
                                                                                    0
                                                            Total Logins        11



  Name First      Name Last                     Email   Last Login         Logins        Time
                                                                                        Online
                                                                                         (min)
                                                               9/20/2019        12         377
                                                               9/16/2019            1       81
                                                                                    0
                                                            Total Logins        13

                                      Alliance
  Name First      Name Last                     Email   Last Login         Logins        Time
                                                                                        Online
                                                                                         (min)
                                                               8/23/2019        53       1,209
                                                               12/3/2018            1        2
                                                                                    0
                                                            Total Logins        54



  Name First      Name Last                     Email   Last Login         Logins        Time
                                                                                        Online
                                                                                         (min)
                                                               9/30/2019        70       2,233
                                                               6/28/2019            5      172
                                                               6/28/2019       163       4,540
                                                               5/17/2019            3       58
                                                                7/9/2018        27         544
                                                            Total Logins       268



                                                                                                 Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 44 of 150 PageID# 3373




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/16/2019        20         215
                                                                       0
                                               Total Logins        20



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/12/2019       110       2,274
                                                  9/10/2019        89       3,281
                                                  3/18/2019        19         350
                                                  2/26/2018            1       10
                                               Total Logins       219



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/20/2019        75       1,208
                                               Total Logins        75



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        28         537
                                                  8/27/2019            8      184
                                                  8/26/2019            5      140
                                                  1/10/2018            2        1
                                                 10/12/2017            1        6
                                               Total Logins        44



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       349       5,731


                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 45 of 150 PageID# 3374




                                                 -3/29/2018
                                               Total Logins
                                                                   23
                                                                  441
                                                                              512




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        43       1,111

                                                   9/9/2019       185       3,918
                                                  2/27/2018            4       82

                                               Total Logins       232



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        62       1,398
                                                   9/3/2019            8      216
                                                                       0
                                               Total Logins        70




                                                                                    Page 2 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 46 of 150 PageID# 3375




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0




                                                                                    Page 3 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 47 of 150 PageID# 3376
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 48 of 150 PageID# 3377
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 49 of 150 PageID# 3378
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 50 of 150 PageID# 3379




Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  10/3/2019        75    2,058
                                               Total Logins        75



Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  9/25/2019        63    1,828
                                               Total Logins        63



Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  9/24/2019        40      674
                                               Total Logins        40




                                                                                    Page 4 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 51 of 150 PageID# 3380




                          ess
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        22         301
                                               Total Logins        22




                                                                                    Page 5 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 52 of 150 PageID# 3381
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 53 of 150 PageID# 3382
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 54 of 150 PageID# 3383




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        84       2,602
                                                   7/2/2019        25         412
                                                 10/29/2018        23       1,097
                                               Total Logins       132



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       147       1,626
                                                  9/11/2019       215       3,246
                                                   7/9/2018            1        0
                                               Total Logins       363



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       122       2,709
                                                  9/13/2019        44         758
                                                                       0
                                                                       0
                                               Total Logins       166

                                                        ment
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019       234       5,159
                                                  9/23/2019            7       51
                                               Total Logins       241



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/4/2019        42         685
                                                   8/8/2019            6       55
                                                 12/17/2018            3       27


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 55 of 150 PageID# 3384




                                                 10/24/2018            6       23
                                               Total Logins        57



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/23/2019        12         182
                                               Total Logins        12



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/4/2019       107       1,856
                                                  9/14/2017            6      103
                                                   4/6/2017            3        8
                                                                       0
                                               Total Logins       116



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        17         341
                                                  9/27/2019        16         463

                                               Total Logins        33



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       436       8,089
                                                   9/5/2018            9      144
                                                  9/12/2016        13         291
                                                  12/9/2015            7       47
                                               Total Logins       465




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 56 of 150 PageID# 3385




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        68       1,078
                                                  9/18/2019        17         662
                                                  9/13/2019            8      293
                                                  9/11/2019            4      197
                                                  8/28/2019            1       11
                                                   8/5/2019        51       1,205

                                                  6/28/2019       131       3,074
                                                                       0
                                               Total Logins       280



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       195       4,812
                                                  9/11/2019        32       1,183
                                                  8/21/2019        31         572

                                               Total Logins       258



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       418      15,094
                                                  9/24/2019       154         763
                                                  9/11/2019        51         642
                                                   9/5/2019        68         839
                                               Total Logins       691



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  6/25/2019            8      281
                                                   4/8/2019            1        4
                                               Total Logins            9




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 57 of 150 PageID# 3386




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        90       2,831
                                                  2/19/2018            7      120
                                                                       0
                                               Total Logins        97



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       110       2,870

                                                  10/2/2019            6       34

                                                  8/29/2019        41       1,109

                                                                       0

                                       o                               0

                                               Total Logins       157



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/20/2019        58       1,016
                                                  7/10/2019            6      153
                                                 11/15/2017            2       41
                                                  1/20/2017            1        2
                                                                       0
                                                                       0
                                               Total Logins        67



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       139       1,630



                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 58 of 150 PageID# 3387




                                                  10/1/2019       152       1,501
                                                  9/23/2019        73       1,866
                                                   3/1/2019        60       1,052
                                               Total Logins       424



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/19/2019        13         168

                                                  6/10/2019            1        0

                                                  5/20/2019            3       66

                                                  4/24/2019            1        5

                                               Total Logins        18



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        78       2,241
                                                  9/26/2019            8       95
                                               Total Logins        86



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/12/2019       104       1,270
                                                 10/28/2016            1        3
                                                                       0
                                               Total Logins       105



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        66       1,871
                                                  8/27/2019        46         374
                                                                       0


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 59 of 150 PageID# 3388




                                                                       0
                                               Total Logins       112



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       312       5,682
                                                   6/4/2019         30        548
                                                  8/28/2017            2       21
                                               Total Logins       344



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/12/2019         15        259
                                                  8/14/2019            1       28
                                                                       0
                                               Total Logins         16



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019       177       3,400
                                                                       0
                                               Total Logins       177

                                                              ege
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019       631      28,502
                                                  9/25/2019            3       55
                                                   8/7/2019         32        552
                                               Total Logins       666



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)

                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 60 of 150 PageID# 3389
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 61 of 150 PageID# 3390




                                               Total Logins       266



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        53         729
                                                  8/21/2019       274       2,383
                                               Total Logins       327



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       152       2,979
                                                   6/8/2018        24         145
                                                  10/5/2017            6      156
                                                                       0
                                               Total Logins       182



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  6/19/2018        12       1,520
                                                  4/25/2018        47       1,955
                                                                       0
                                                                       0
                                               Total Logins        59



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/13/2019        29         569
                                                  3/23/2019        12          31
                                                 11/27/2018            2       39

                                                                       0

                                               Total Logins        43




                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 62 of 150 PageID# 3391
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 63 of 150 PageID# 3392




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  6/19/2019            2       12
                                                                       0
                                                                       0
                                               Total Logins            2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            4       21
                                               Total Logins            4



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        22         521
                                                  8/20/2019            5       75
                                                                       0
                                               Total Logins        27



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        13         353
                                                   9/3/2019            6       58
                                               Total Logins        19



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       115       2,070
                                                  10/3/2019            2      143
                                                  10/1/2019        81       2,195
                                                   9/3/2019        85       1,138


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 64 of 150 PageID# 3393




                                                 Total Logins       283



Name First   Name Last      Email            Last Login         Logins        Time
                                                                             Online
                                                                              (min)
                                                     9/3/2019            1        2
                                                                         0
                                                 Total Logins            1

                                     ation
Name First   Name Last      Email            Last Login         Logins        Time
                                                                             Online
                                                                              (min)
                                                    9/10/2019            4      157
                                                                         0
                                                                         0
                                                 Total Logins            4



Name First   Name Last      Email            Last Login         Logins        Time
                                                                             Online
                                                                              (min)
                                                    8/20/2019            1        3
                                                    8/16/2019            1        1
                                                                         0
                                                                         0
                                                 Total Logins            2



Name First   Name Last      Email            Last Login         Logins        Time
                                                                             Online
                                                                              (min)
                                                    10/2/2019       137       1,692
                                                    7/19/2019        42         579
                                                 Total Logins       179



Name First   Name Last      Email            Last Login         Logins        Time
                                                                             Online
                                                                              (min)
                                                    10/1/2019       158       1,973


                                                                                      Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 65 of 150 PageID# 3394
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 66 of 150 PageID# 3395




                                                  1/17/2017            2      105
                                                                       0
                                                                       0
                                               Total Logins       311



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       329       4,785
                                                 11/10/2017            4       72
                                                   1/8/2016            4      208
                                                 11/11/2015            1       67
                                               Total Logins       338



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       348       5,516
                                                  9/19/2019       102       1,260
                                               Total Logins       450



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/13/2019            6       46
                                                                       0
                                                                       0
                                               Total Logins            6



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        95       1,716
                                                  9/25/2019       392       6,780
                                                  8/28/2019        31       4,664
                                                  2/11/2019            7      160
                                                  2/11/2019        64       1,120



                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 67 of 150 PageID# 3396




                                                   8/2/2016        20         279
                                               Total Logins       609



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        70         950
                                                  9/11/2019        11         104
                                                  8/13/2019        19         169
                                                  7/12/2019        38       1,097
                                                   7/5/2019            8       78
                                               Total Logins       146



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/19/2019        33         220
                                                  6/20/2019            1        1
                                                  6/20/2019            2        2
                                                                       0
                                               Total Logins        36



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       265       6,233
                                                  10/2/2019        26         276
                                                  10/1/2019            9       55
                                                  9/30/2019        27         594
                                                  9/16/2019        64         868
                                                  9/12/2019       197       3,205
                                               Total Logins       588



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       277       4,461



                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 68 of 150 PageID# 3397
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 69 of 150 PageID# 3398




                                    ndation
Name First   Name Last      Email             Last Login         Logins        Time
                                                                              Online
                                                                               (min)
                                                     10/2/2019        33         910
                                                  Total Logins        33



Name First   Name Last      Email             Last Login         Logins        Time
                                                                              Online
                                                                               (min)
                                                     10/2/2019       100       3,352
                                                    12/12/2018        20       3,146
                                                  Total Logins       120



Name First   Name Last      Email             Last Login         Logins        Time
                                                                              Online
                                                                               (min)
                                                     9/27/2019            2       36
                                                      4/8/2019            1        2
                                                                          0
                                                                          0
                                                  Total Logins            3



Name First   Name Last      Email             Last Login         Logins        Time
                                                                              Online
                                                                               (min)
                                                     9/27/2019        87       1,314
                                                     9/26/2019            2      106
                                                     9/23/2019       236       4,406
                                                     9/17/2019        59         524
                                                      9/6/2019        57       1,127
                                                     8/12/2019        30         675
                                                     6/10/2019            8      127
                                                     5/23/2019        50         383
                                                     3/26/2019            2       69
                                                     2/21/2019            2       10
                                                      2/6/2019            1        2



                                                                                       Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 70 of 150 PageID# 3399




                                                  8/11/2016        25         434
                                                   8/5/2016        20         364
                                                   2/4/2016            1       20
                                                  2/13/2015            2      110
                                                                       0
                                                                       0
                                               Total Logins       582



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       119       2,766
                                                  10/2/2019       301       6,057
                                                  4/16/2019        35         392
                                                                       0
                                               Total Logins       455



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        12         135
                                                  8/12/2019            4       34
                                                  7/11/2019            6       95
                                                   7/1/2019            4       53
                                                   6/5/2019            2       97
                                                  5/15/2019            1       11
                                                   5/7/2019            1        1
                                                   5/6/2019            2        3
                                                                       0


                                                                       0
                                               Total Logins        32



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        27         413
                                                                       0


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 71 of 150 PageID# 3400




                                                                       0
                                               Total Logins        27



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       317      13,887
                                                  10/2/2019       573       8,421
                                                  10/1/2019     1,017      26,010
                                                   9/6/2019       247       5,361
                                                 11/20/2018        65       2,413
                                                 11/13/2018        20         252
                                               Total Logins      2239



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       235       3,155
                                               Total Logins       235



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019            7       41
                                                                       0
                                               Total Logins            7



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        18         131


                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 72 of 150 PageID# 3401
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 73 of 150 PageID# 3402
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 74 of 150 PageID# 3403
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 75 of 150 PageID# 3404
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 76 of 150 PageID# 3405




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/20/2019        42         373
                                                  6/26/2019        24         269
                                                   2/8/2019            3       12
                                                 11/18/2016            6      495
                                               Total Logins        75



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       430       2,160
                                                  9/26/2019        92         931
                                                  7/23/2019        85         880
                                               Total Logins       607



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        61       2,004
                                                  8/20/2019            3       48
                                                   7/2/2019            3       59
                                                  5/10/2019            4       32
                                               Total Logins        71



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       432       7,758
                                                  9/17/2019        28         550
                                                   6/6/2019        21         179
                                                                       0
                                               Total Logins       481



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)

                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 77 of 150 PageID# 3406




                                                  9/18/2019       159       2,335
                                               Total Logins       159



Name First   Name Last        Email        Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        33         260
                                                  8/21/2019        23         498
                                                   8/9/2019        18         208
                                                  3/26/2019        25         115
                                               Total Logins        99

                         ip
Name First   Name Last        Email        Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       157       2,666
                                                  9/25/2019        48         993
                                                  8/29/2018       317       4,052
                                               Total Logins       522



Name First   Name Last        Email        Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/12/2019        93       2,358
                                                  8/28/2017            3        3
                                               Total Logins        96



Name First   Name Last        Email        Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/11/2019       224       2,973
                                                  6/20/2017            7       80
                                                                       0
                                                                       0
                                               Total Logins       231




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 78 of 150 PageID# 3407




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       161       3,391
                                                  10/1/2019       107       2,232
                                                  9/19/2019        59         811
                                                   8/8/2019        52       1,035
                                                   6/6/2019        33         565
                                               Total Logins       412



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/20/2019        13         239
                                                  9/18/2019        16         410
                                                  9/11/2019            5       78
                                                                       0

                                               Total Logins        34



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       207       2,583
                                                 10/18/2017            6       16
                                                                       0
                                                                       0
                                               Total Logins       213



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019       728       8,666
                                                   2/2/2016            1        6
                                               Total Logins       729




                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 79 of 150 PageID# 3408
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 80 of 150 PageID# 3409
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 81 of 150 PageID# 3410




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        67       3,562
                                                  12/6/2017        24         131
                                                   6/6/2017            8       17
                                               Total Logins        99



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/16/2019        52         779
                                                                       0
                                                                       0
                                               Total Logins        52



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       476      10,952
                                                  9/30/2019        19         427
                                                  9/25/2019       265       4,826
                                                  9/20/2019        79         782
                                               Total Logins       839



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/19/2019            1        1
                                                  7/29/2019            3       11
                                                   8/1/2018            1        5
                                                   7/6/2018            1        1


                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 82 of 150 PageID# 3411
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 83 of 150 PageID# 3412




                                               Total Logins      2269

                                    n
Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       237       3,233
                                                  9/25/2019       150       3,370
                                                 12/12/2018            6       29
                                                                       0
                                               Total Logins       393



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        41       1,678
                                                  10/3/2019            4       27
                                                  10/1/2019        11          65
                                                  9/25/2019            1        3
                                                  9/23/2019        10         191
                                                  9/18/2019            6      194
                                                  9/10/2019            1        9
                                                  9/10/2019            5        2
                                                   4/4/2019            3       16
                                                   4/4/2019            3       16
                                                   4/3/2019            1       13
                                                   4/2/2019            2        4
                                                                       0
                                               Total Logins        88



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       399       7,074
                                                  5/13/2019        43         329
                                                                       0
                                                                       0
                                               Total Logins       442




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 84 of 150 PageID# 3413




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            5       83
                                                  9/26/2019        41         446
                                                  9/18/2019            2        1
                                                  8/27/2019            2        5
                                                  8/15/2019            3        5
                                                  6/13/2019            4       15
                                               Total Logins        57



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        18         334
                                                  5/30/2019            6       58
                                               Total Logins        24



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        98       1,112
                                                  9/24/2019        44         559
                                                   7/2/2019        36         581
                                                                       0
                                               Total Logins       178



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        37         788
                                                   3/6/2019            1       10
                                               Total Logins        38




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 85 of 150 PageID# 3414




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/12/2019        35         291
                                                  8/20/2019        49         775
                                                  6/10/2019        27         400
                                                 12/14/2018        11         259
                                               Total Logins       122



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/23/2019       107         835
                                                   7/5/2018        15         279
                                               Total Logins       122



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019       122       1,944
                                               Total Logins       122



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        82       1,921
                                                  9/30/2019        46         718
                                                  5/15/2019            4       39
                                                                       0
                                               Total Logins       132



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       763      12,921
                                                  6/10/2019        61       1,683
                                                 12/11/2018        65       1,447
                                                 10/15/2018            1        1


                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 86 of 150 PageID# 3415
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 87 of 150 PageID# 3416




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        23         191
                                                                       0
                                               Total Logins        23



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/22/2019        59         872
                                                   5/1/2019        34         838
                                                  3/26/2018            3       42
                                               Total Logins        96



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/28/2019       171       2,509
                                               Total Logins       171



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019        48         629
                                                   8/7/2019        43         640
                                                   2/1/2018            8       94
                                                  7/10/2017            3       22
                                               Total Logins       102



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       285       4,233
                                                  9/30/2019       227       3,551
                                                   9/9/2019       145       3,789
                                               Total Logins       657




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 88 of 150 PageID# 3417




Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/24/2018            8      140
                                               Total Logins            8



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/24/2019        12         119
                                                  9/11/2019        36         260
                                                  7/16/2019        29         321
                                                   7/9/2019        13         100
                                                  5/31/2019            1        8
                                                  5/14/2019        18          87
                                                 12/11/2017            1        1
                                                 10/30/2017            1       24
                                               Total Logins       111



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019            8       97
                                                  9/25/2019        31         455
                                                  9/23/2019        64       1,695
                                                  8/27/2019        29         528
                                               Total Logins       132



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019     1,415      30,968
                                                  10/1/2019       126       2,988
                                                   7/9/2019        22         525
                         n                        8/30/2018        44         599
                                               Total Logins      1607



                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 89 of 150 PageID# 3418




Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019       126       2,383
                                                  9/24/2019        15         220
                                                 11/21/2016            1        1
                                                                       0
                                               Total Logins       142

                         ority
Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   6/3/2019            6      131
                                               Total Logins            6



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       151       2,503
                                                  3/26/2019        21         544
                                                   3/7/2019            4       63
                                                                       0
                                               Total Logins       176



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       152       1,766
                                                   7/9/2019       147       2,228
                                                                       0
                                               Total Logins       299



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        56       1,215


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 90 of 150 PageID# 3419




                                                  9/25/2019       247       3,343
                                                  3/22/2019            1        3
                                                   6/7/2018            4      144
                                                                       0
                                               Total Logins       308



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        36         692
                                                  9/18/2019        91       2,571
                                                                       0
                                                                       0
                                               Total Logins       127



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        80       1,666
                                                  10/3/2019        84       1,788
                                                  9/30/2019        93       2,246
                                                  9/27/2019        21         249
                                                  9/27/2019        48         518
                                                  9/24/2019            1        1
                                                  9/23/2019        11         386
                                                   9/4/2019        24         480
                                                  7/25/2019        41         662
                                                   6/4/2019            1      128
                                                  5/13/2019        12         105
                                                   4/9/2019            3        0
                                                  4/25/2018            2        5
                                               Total Logins       421



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                         f                        9/30/2019        18         195
                                                  9/12/2019       112         818


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 91 of 150 PageID# 3420




                                                  9/12/2019        36         517
                                                  8/26/2019            7      164
                                                  7/25/2019            3       11
                                    t             7/20/2017            2       22
                                                   5/4/2016            7      123
                                               Total Logins       185



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/16/2019        62       1,224
                                                   3/7/2019        31         981
                                                  2/12/2019            1       20
                                                                       0
                                               Total Logins        94



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/17/2019       227       3,161
                                                  8/14/2019        56       1,686
                                               Total Logins       283



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        90       2,924
                                               Total Logins        90



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019       270       3,060
                                                                       0




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 92 of 150 PageID# 3421




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       143       1,769
                                                  10/2/2019       169       2,969

                                               Total Logins       312



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       860      10,615
                                               Total Logins       860



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       130       1,895
                                                   7/2/2019        87       1,926
                                                  4/18/2019            4        9
                                                  2/15/2018            2       46
                                               Total Logins       223



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/19/2019            2       83
                                               Total Logins            2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       191       5,553
                                                  9/30/2019        90       3,539
                                                  9/26/2019        23         433
                                                  9/23/2019        56       1,789
                                                  9/18/2019        53       1,247
                                                  9/10/2019       201       5,836



                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 93 of 150 PageID# 3422




                                                   9/6/2019        50       1,204

                                                   9/5/2019        61       1,418
                                                  9/26/2018        62         938
                                               Total Logins       787



Name First   Name Last          Email      Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       169       5,658
                                                  9/23/2018            1        2
                                                                       0
                                               Total Logins       170

                         ship
Name First   Name Last          Email      Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       641      12,703
                                                  9/30/2019        21         676
                                                  9/18/2019       105       1,828
                                                  9/11/2019        31         416
                                                   8/1/2019        94       2,002
                                               Total Logins       892



Name First   Name Last          Email      Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        60       1,623
                                                  6/28/2019            9      151
                                               Total Logins        69



Name First   Name Last          Email      Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/26/2019       139       2,811
                                               Total Logins       139




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 94 of 150 PageID# 3423




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       143       5,621
                                               Total Logins       143



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/27/2019        51       1,407
                                                  9/24/2018            1       11
                                                  12/4/2017            1       10
                                               Total Logins        53



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       479       9,527
                                                  4/21/2016            6      270
                                                 10/21/2015            7       21
                                                                       0
                                               Total Logins       492



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/30/2019        22         411
                                                  8/29/2019        36       1,026
                                                  4/30/2018            1        2
                                                   3/8/2018            2        0
                                               Total Logins        61



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        49         740
                                                 11/19/2018            7      139
                                               Total Logins        56


                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 95 of 150 PageID# 3424




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   6/6/2019            7      134
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins            7



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       222       4,910
                                                  9/24/2019       122         867
                                                  11/3/2015            6       39
                                                                       0
                                               Total Logins       350



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   8/9/2019       317       3,599
                                                  1/30/2019        37         337
                                               Total Logins       354



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/24/2019       100       1,422
                                                  9/21/2018            1      102
                                                   7/9/2018        30         634
                                                  5/30/2018            1        1
                                                                       0
                                               Total Logins       132




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 96 of 150 PageID# 3425




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019       158       4,440
                                                   6/3/2019            7      154
                                                  9/28/2017            1        5
                                                 11/15/2016            4       14
                                               Total Logins       170



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       224       8,275
                                                  8/28/2019            2       32
                                                  8/25/2016        11          20
                                                                       0
                                               Total Logins       237



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       358      13,674
                                                  8/13/2019        11         297
                                                  7/22/2019        92       2,201
                                                  1/28/2019            2        3
                                               Total Logins       463



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/6/2019            9      189
                                                   8/5/2019            6      313
                                                  7/25/2019            2       68
                                                  7/23/2019            5      233
                                               Total Logins        22




                                                                                    Page 6 of 9
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 97 of 150 PageID# 3426




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  6/13/2019       117       4,559
                                                  7/18/2018           62      946
                                                                       0
                                                                       0
                                               Total Logins       179



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/6/2019           42    1,119
                                    m             7/30/2019           24      432
                                               Total Logins           66



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/20/2019           56      886
                                                  1/21/2019           37      539
                                                  2/14/2018       119       1,473
                                                                       0
                                               Total Logins       212



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/30/2019           76      833
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins           76



Name First   Name Last      Email          Last Login


                                                  10/3/2019
                                                               ogin


                                                                  1 9
                                                                           rTime
                                                                           Onli e
                                                                            (m )
                                                                             ,858


                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 98 of 150 PageID# 3427
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 99 of 150 PageID# 3428
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 100 of 150 PageID# 3429




Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       160       4,104
                                                   2/5/2019        20         284
                                                  7/25/2018            5       68
                                                  12/4/2017            2        2
                                               Total Logins       187



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019     1,222      26,699
                                                   8/8/2019            8       24
                                                 12/13/2018        75       1,554
                                                  9/18/2015            3      157
                                                  6/18/2015            2       36
                                               Total Logins      1310



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       227       4,785
                                                  9/26/2019        62         101
                                               Total Logins       289



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/20/2019        22         311
                                                  3/26/2019            2        5
                         e                        2/11/2019            4      132
                                               Total Logins        28



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/19/2019        13         237


                                                                                    Page 6 of 9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 101 of 150 PageID# 3430




                                                  7/19/2019        62       2,365
                                                  7/22/2016            5      113
                                               Total Logins        80



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        69       1,770
                                                  9/27/2019       248       5,990
                                                  9/23/2019            9       39
                                                   9/6/2019        18         240
                                               Total Logins       344



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/27/2019       114       2,486
                                               Total Logins       114



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019            5      218
                                                   9/5/2019        74         948
                                               Total Logins        79



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/13/2019       229       2,395
                                               Total Logins       229



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       287       7,069
                                                  9/16/2019       213       3,165


                                                                                    Page 6 of 9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 102 of 150 PageID# 3431




                                                  3/25/2019       106       1,827
                                                  3/21/2019        45         757
                                               Total Logins       651



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/6/2019        16         370
                                               Total Logins        16



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        65       1,529
                                                                       0
                                               Total Logins        65



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019       595      22,070
                                                   9/3/2019       248       5,802
                                                  6/10/2019            8       62
                                                   3/4/2019            3       61
                                                   2/8/2018            2        3
                                                                       0
                                               Total Logins       856



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)

                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 103 of 150 PageID# 3432
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 104 of 150 PageID# 3433




                                               Total Logins        88



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019       240       7,242
                                                  9/30/2019        33         878
                                                  9/20/2019        14         603
                                                  8/14/2019        42       1,625
                                                  9/26/2018            1        1
                                                  8/21/2018            2      109
                                                                       0
                                                                       0
                                               Total Logins       332



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       343       3,999
                                                  10/3/2019        14         157
                                                  10/2/2019       217       2,285
                                                  9/20/2019       295       1,874
                                               Total Logins       869



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/15/2019        11         165
                                                                       0
                                                                       0
                                                                       0



                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 105 of 150 PageID# 3434
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 106 of 150 PageID# 3435




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/13/2019            1        2
                                                  9/13/2019        16         651
                                               Total Logins        17



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       183       4,332
                                                  9/30/2019       714       5,853
                                                  9/10/2019            3       41
                                                   9/4/2019            5       80
                                                   5/9/2016            2        8
                                                                       0
                                               Total Logins       907



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       154       4,605
                                                                       0
                                               Total Logins       154



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/21/2015            4       77
                                                                       0
                                               Total Logins            4



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            7      221
                                               Total Logins            7




                                                                                    Page 6 of 9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 107 of 150 PageID# 3436




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        33         496
                                               Total Logins        33



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019            7      118
                                               Total Logins            7



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  1/26/2016            1      171
                                               Total Logins            1



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/25/2019        95         641
                                                  3/22/2019        10          82

                                                  6/21/2016            1       55

                                               Total Logins       106



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/26/2019        41         752
                                                                       0
                                               Total Logins        41




                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 108 of 150 PageID# 3437
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 109 of 150 PageID# 3438




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins            0



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       233       3,232
                                                  10/2/2019       458      12,320
                                                  4/27/2018            3      152

                                                 12/27/2017            2       21
                                               Total Logins       696



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  7/25/2019        71       2,128
                                                  2/14/2019        13         977
                                                                       0
                                               Total Logins        84



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019       290       7,607
                                                                       0
                                               Total Logins       290



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/20/2019       344       6,888



                                                                                    Page 6 of 9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 110 of 150 PageID# 3439




                                                   4/5/2018            2       49
                                                                       0
                         t                                             0
                                               Total Logins       346



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        30         301
                                                  9/20/2019        42         709
                                                  9/17/2019        57         543
                                                   8/2/2019        51         268
                                               Total Logins       180



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       343      10,486
                                                   8/3/2018            2        1
                                                  7/26/2018        13         311
                                               Total Logins       358



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                                       0
                                               Total Logins            0



Name First   Name Last       Email         Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019       278      10,694
                                                  10/2/2019       101       2,896
                                                  3/22/2018            2        7
                                                   1/5/2017            3        1
                                               Total Logins       384




                                                                                    Page 6 of 9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 111 of 150 PageID# 3440




Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  10/2/2019       258    5,370
                                                  8/15/2019        36      206
                                                   8/1/2019        77      502
                                               Total Logins       371



Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  9/25/2019       136    1,199
                                                  9/23/2019        20      252
                                                  9/19/2019       152    2,374
                                                  4/18/2018        13      195
                                               Total Logins       321



Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  7/30/2019        54    1,176
                                               Total Logins        54



Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  10/3/2019       541    8,266
                                                  10/3/2019        57      890
                                                  10/1/2019       304    5,216
                                                  9/20/2019        26      232
                                    m              9/6/2019        22      211
                                               Total Logins       950



Name First   Name Last      Email          Last Login         Logins     Time
                                                                        Online
                                                                         (min)
                                                  10/1/2019        85    3,440
                                                  9/30/2019       126    2,307


                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 112 of 150 PageID# 3441
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 113 of 150 PageID# 3442
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 114 of 150 PageID# 3443
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 115 of 150 PageID# 3444




                                                  8/16/2016            2        6
                                               Total Logins       333



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019        69       1,548
                                                   1/2/2019            5      121
                                               Total Logins        74



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/18/2019       258       4,841
                                                                       0
                                                                       0
                                               Total Logins       258



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  8/29/2019        88         309
                                                  8/28/2019       280       5,267
                                               Total Logins       368




                                                                                    Page 6 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 116 of 150 PageID# 3445
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 117 of 150 PageID# 3446




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019            2        7
                                                  9/27/2019            1        1
                                               Total Logins            3



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019            1       68
                                               Total Logins            1




                                                                                    Page 8 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 118 of 150 PageID# 3447
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 119 of 150 PageID# 3448
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 120 of 150 PageID# 3449
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 121 of 150 PageID# 3450
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 122 of 150 PageID# 3451
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 123 of 150 PageID# 3452
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 124 of 150 PageID# 3453




                                                  6/21/2018            3       52
                                                                       0
                                               Total Logins       205



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        20         794
                                                  10/2/2019        15         856
                                                  6/12/2019            9      152
                                                  1/30/2019            5       52
                                                 12/17/2018            2       61
                                                   8/1/2018            1        4
                                                                       0
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        52



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            6       91
                                                  9/23/2019            2       41
                                                  8/29/2019            2       14
                                                  8/16/2019            1        7
                                                  8/13/2019            1        8
                                                   8/6/2019            1        1
                                                                       0
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        13



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            8      885


                                                                                    Page 9 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 125 of 150 PageID# 3454
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 126 of 150 PageID# 3455
       Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 127 of 150 PageID# 3456




                                                                       7/12/2019             15      395
                                                                                �                     25
                                                                            ''
                                         �- �- �- �- �-� -� -� � �
                                                                 - -    -   --
                                                                                              1        2
                                         � �-�- � -�-� �
                                                       - �
                                                         - -� -�
                                                               -        -· ·-   -
                                                                                             13
                                                                                              0
                                                                                              0
                                                                                              0
                                                                                              0




- -
                                                                Total Logins                 32



 Name First       Name Last   Email                 Last Login                          Logins     Time
                                                                                                  Online
                                                                                                   /mini
                                                                       8/28/2019             13       63
                                        -      -        -
                                                        -�...I.         .-�      ;
                                                                                             17      497
                                                                                              6       70
                                                                                              2       34
                                                                                              0
                                                                                              0
                                                                Total Logins                 40



 Name First       Name Last   Email                 Last Login                          Logins     Time
                                                                                                  Online

              ■                                                                                    /mini




              ---
                                                                       10/1/2019             41       516




--
                                                                       9/16/2019             39       907
                                                                        914/2019             33       327
                                                                                             86     1,247
                                                                                              3        40
                                                                                              1         0
                                               -'
                                         - - - -                        -�,         '         2        33
                                                                                              0
                                                                                              0
                                                                                              0
                                                                                              0
                                                                Total Logins                205




                                                                                                            Page 9of9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 128 of 150 PageID# 3457




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                               t                  8/29/2019        16         427
                                                  4/29/2019            1       53
                                                 11/26/2018            4       23
                                                 11/13/2018            4       27
                                                 10/29/2018            1        8
                                                                       0
                                                                       0
                                               Total Logins        26



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019            4      175
                                                  10/3/2019            2       25
                                                   9/4/2019        19       1,305
                                                                       0
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        25



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019        12         789
                                               Total Logins        12



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        16         275
                                                   9/5/2019        13         303
                                                  6/19/2019        16         465
                                                  4/17/2019            1        4
                                                  4/17/2019            1        9



                                                                                    Page 9 of 9
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 129 of 150 PageID# 3458




                                                  4/16/2019            1        7
                                                                       0
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        48



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   9/9/2019            7      152
                                                   8/7/2019            4       37
                                                  7/29/2019        19         940
                                                  7/25/2019            8       88
                                                  3/12/2019            1        0
                                                                       0
                                               Total Logins        39



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/24/2019        17         118
                                                  6/26/2019            1       68
                                                   2/2/2018            3       33
                                                  11/7/2017            2       50
                                                                       0
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        23



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/27/2019        45         885
                                                                       0
                                                                       0
                                               Total Logins        45


                                                                                    Page 9 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 130 of 150 PageID# 3459
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 131 of 150 PageID# 3460
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 132 of 150 PageID# 3461
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 133 of 150 PageID# 3462
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 134 of 150 PageID# 3463
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 135 of 150 PageID# 3464
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 136 of 150 PageID# 3465




Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  3/24/2019        13         364
                                                  1/18/2019            1        5
                                                  1/15/2019            4       97
                                                                       0
                                               Total Logins        18



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/3/2019        47       1,555
                                                  8/19/2019        38         840
                                                   3/8/2019        17         606
                                               Total Logins       102



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019            7       69
                                                  10/1/2019        54       1,418
                                                  9/30/2019        13         383
                                                  9/26/2019            8       49
                                                  9/12/2019        57       1,365
                                                  9/11/2019        23         472
                                                  8/28/2019            2      106
                                                   8/8/2019            2        2
                                                  7/10/2019        19         348
                                                  6/10/2019            2        1
                                                 12/19/2018            2       16
                                                 11/12/2018            4       12
                                                 10/17/2018            1        1
                                                   5/9/2018            1       11
                                                   5/3/2018            1        7
                                                   5/3/2018            1        1
                                                                       0
                                                                       0
                                                                       0


                                                                                    Page 9 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 137 of 150 PageID# 3466
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 138 of 150 PageID# 3467
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 139 of 150 PageID# 3468
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 140 of 150 PageID# 3469
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 141 of 150 PageID# 3470




                                                  5/20/2019            1       23
                                                                       0
                                                                       0
                                               Total Logins        33



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/26/2019            8       55
                                                  9/18/2019            4       79
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        12



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019        49       1,352
                                                  10/1/2019        14         219
                                                  8/19/2019        39       1,572
                                                  6/13/2019            2       11
                  r                               2/12/2019            1       10
                                                  7/30/2018            1       17
                                                  4/12/2018            1        3
                                                   4/3/2018            1        1
                                                   4/2/2018            1        1
                                                                       0
                                               Total Logins       109



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/2/2019        14         304
                                                  8/30/2019        26         564
                                                  7/29/2019            2        6
                                                                       0
                                                                       0


                                                                                    Page 9 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 142 of 150 PageID# 3471
      Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 143 of 150 PageID# 3472




                                                                       0
                                                                       0
                                                                       0
                                                                       0

                                                                       0
                                               Total Logins       216



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  9/23/2019            3       34
                                                  9/23/2019            2      106
                                                  9/23/2019            5       88
                                               Total Logins        10



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                   8/5/2019            5       30
                                                  6/27/2019        10         207
                                                                       0
                                                                       0
                                                                       0
                                               Total Logins        15



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)
                                                  10/1/2019            1       10
                                                  9/30/2019            1        4
                                                                       0
                                                                       0
                                               Total Logins            2



Name First   Name Last      Email          Last Login         Logins        Time
                                                                           Online
                                                                            (min)

                                                                                    Page 9 of 9
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 144 of 150 PageID# 3473
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 145 of 150 PageID# 3474
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 146 of 150 PageID# 3475
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 147 of 150 PageID# 3476
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 148 of 150 PageID# 3477
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 149 of 150 PageID# 3478
Case 3:19-cv-00813-REP Document 67-2 Filed 06/26/20 Page 150 of 150 PageID# 3479
